Exhibit 10.1

 

PETROLOGISTICS
LONG TERM INCENTIVE PLAN

 

Section 1.              Purpose of the Plan.  The PetroLogistics Long-Term
Incentive Plan (the “Plan”) has been adopted on May 4, 2012 (the “Effective
Date”) by PetroLogistics GP LLC, a Delaware limited liability company, the
general partner (“General Partner”) of PetroLogistics LP, a Delaware limited
partnership (the “Partnership”).  The Plan is intended to promote the interests
of the General Partner, the Partnership and their Affiliates by providing to
Employees, Consultants and Directors incentive compensation awards to encourage
superior performance.  The Plan is also contemplated to enhance the ability of
the General Partner, the Partnership and their Affiliates to attract and retain
the services of individuals who are essential for the growth and profitability
of the Partnership and to encourage them to devote their best efforts to
advancing the business of the Partnership.

 

Section 2.              Definitions.  As used in the Plan, the following terms
shall have the meanings set forth below:

 

(a)           “409A Award” means an Award that constitutes a “deferral of
compensation” within the meaning of the 409A Regulations, whether by design, due
to a subsequent modification in the terms and conditions of such Award or as a
result of a change in applicable law following the date of grant of such Award,
and that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

 

(b)           “409A Regulations” means the applicable Treasury regulations and
other interpretive guidance promulgated pursuant to Section 409A of the Code.

 

(c)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question.  As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

(d)           “Award” means an Option, Unit Appreciation Right, Restricted Unit,
Phantom Unit, Unit Award, Substitute Award, Other Unit Based Award or Cash Award
granted under the Plan or Performance Awards and includes, as appropriate, any
tandem DERs granted with respect to an Award (other than a Restricted Unit or
Unit Award).

 

(e)           “Award Agreement” means the written or electronic agreement by
which an Award shall be evidenced.

 

(f)            “Board” means the Board of Directors of the General Partner.

 

(g)           “Cash Award” means an award denominated in cash.

 

(h)           “Change of Control” means, and shall be deemed to have occurred
upon one or more of the following events:

 

(i)            any “person” or “group” within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Exchange Act, other than members of the
General Partner, the Partnership, or an Affiliate of either the General Partner
or the Partnership, shall become the

 

--------------------------------------------------------------------------------


 

beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the voting power of the voting
securities of the General Partner or the Partnership;

 

(ii)           the limited partners of the General Partner or the Partnership
approve, in one transaction or a series of transactions, a plan of complete
liquidation of the General Partner or the Partnership;

 

(iii)          the sale or other disposition by either the General Partner or
the Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate;

 

(iv)          the General Partner or an Affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership;

 

(v)           any other event specified as a “Change of Control” in an
applicable Award Agreement.

 

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
shall not occur unless that Change of Control also constitutes a “change in the
ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of 1.409A-3(i)(5) of the
409A Regulations, as applied to non-corporate entities.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(j)            “Committee” means the Board or such committee as may be appointed
by the Board to administer the Plan, which alternative committee may be the
board of directors or managers of any Affiliate or a committee therefore.

 

(k)           “Consultant” means an individual who renders consulting or
advisory services to the General Partner, the Partnership or an Affiliate of
either.

 

(l)            “Director” means a member of the Board or the board of directors
of an Affiliate of the General Partner who is not an Employee or a Consultant
(other than in that individual’s capacity as a Director).

 

(m)          “Distribution Equivalent Right” or “DER” means a contingent right,
granted alone or in tandem with a specific Award (other than a Restricted Unit
or Unit Award), to receive with respect to each Unit subject to the Award an
amount in cash, Units and/or Phantom Units, as determined by the Committee in
its sole discretion, equal in value to the distributions made by the Partnership
with respect to a Unit during the period such Award is outstanding.

 

(n)           “Effective Date” has the meaning set forth in Section 1.

 

(o)           “Employee” means an employee of the General Partner or an
Affiliate of the General Partner.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

(q)           “Fair Market Value” means, on any relevant date, the closing sales
price of a Unit on the principal national securities exchange or other market in
which trading in Units occurs on the last market trading day prior to the
applicable day (or, if there is no trading in the Units on such date, on the
next preceding day on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee).  If Units are
not traded on a national securities exchange or other market at the time a
determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of the 409A Regulations (specifically, Section 1.409A-l(b)(5)(iv)(B) of
the 409A Regulations).

 

(r)            “General Partner” has the meaning set forth in Section 1.

 

(s)            “Option” means an option to purchase Units granted under the
Plan.

 

(t)            “Other Unit Based Award” means an Award granted to an Employee,
Director or Consultant pursuant to Section 6(f).

 

(u)           “Participant” means an Employee, Consultant or Director granted an
Award under the Plan.

 

(v)           “Partnership” has the meaning set forth in Section 1.

 

(w)          “Performance Award” means a right granted to an Employee, Director
or Consultant pursuant to Section 6(i), to receive an Award based upon
performance criteria specified by the Committee.

 

(x)           “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.

 

(y)           “Phantom Unit” means a notional Unit granted under the Plan which
upon vesting entitles the Participant to receive, at the time of settlement, a
Unit or an amount of cash equal to the Fair Market Value of a Unit, as
determined by the Committee in its sole discretion.

 

(z)           “Plan” has the meaning set forth in Section 1.

 

(aa)         “Qualified Member” means a member of the Committee who is a
“nonemployee director” within the meaning of Rule 16b-3(b)(3).

 

(bb)         “Restricted Period” means the period established by the Committee
with respect to an Award during which the Award remains subject to forfeiture
and is either not exercisable by or payable to the Participant, as the case may
be.

 

(cc)         “Restricted Unit” means a Unit granted under the Plan that is
subject to a Restricted Period.

 

(dd)         “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act or any successor rule or regulation thereto as in effect from time
to time.

 

3

--------------------------------------------------------------------------------


 

(ee)         “SEC” means the Securities and Exchange Commission, or any
successor thereto.

 

(ff)          “Substitute Award” means an award granted pursuant to
Section 6(h) of the Plan.

 

(gg)         “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

 

(hh)         “Unit” means a common unit.

 

(ii)           “Unit Appreciation Right” means a contingent right granted under
the Plan that entitles the holder to receive, in cash or Units, as determined by
the Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.

 

(jj)           “Unit Award” means a grant of a Unit that is not subject to a
Restricted Period.

 

Section 3.              Administration.

 

(a)           Authority of the Committee.  The Plan shall be administered by the
Committee.  A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee.  Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award, consistent with the terms of the Plan, which terms may include any
provision regarding the acceleration of vesting or waiver of forfeiture
restrictions or any other condition or limitation regarding an Award, based on
such factors as the Committee shall determine, in its sole discretion;
(v) determine whether, to what extent, and under what circumstances Awards may
be vested, settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
The determinations of the Committee on the matters referred to in this
Section 3(a) shall be final and conclusive.

 

(b)           Manner and Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Partnership may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that upon such abstention or recusal the
Committee remains composed solely of two or more Qualified Members.  Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for all purposes of the

 

4

--------------------------------------------------------------------------------


 

Plan. Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including, without limitation, the General Partner, the Partnership,
any Affiliate, any Participant, and any beneficiary of a Participant.  The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting the power or
authority of the Committee. Subject to the Plan and any applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the General Partner, subject to such limitations
on such delegated powers and duties as the Committee may impose, if any, and
provided that the Committee may not delegate its duties where such delegation
would violate state corporate law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Participants who are subject to
Section 16(b) of the Exchange Act. Upon any such delegation, all references in
the Plan to the “Committee,” other than in Section 7, shall be deemed to include
the Chief Executive Officer.  Any such delegation shall not limit the Chief
Executive Officer’s right to receive Awards under the Plan; provided, however,
the Chief Executive Officer may not grant Awards to himself, a Director or any
executive officer of the General Partner or an Affiliate, or take any action
with respect to any Award previously granted to himself, an individual who is an
executive officer or a Director. Under no circumstances shall any such
delegation result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Partnership.

 

(c)           Limitation of Liability.  The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the General
Partner, the Partnership or their Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan.  Members of the Committee
and any officer or employee of the General Partner, the Partnership or any of
their Affiliates acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to this Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the General Partner with respect to any such
action or determination.

 

(d)           Exemptions from Section 16(b) Liability. It is the intent of the
General Partner that the grant of any Awards to, or other transaction by, a
Participant who is subject to Section 16 of the Exchange Act shall be exempt
from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another
applicable exemption (except for transactions acknowledged by the Participant in
writing to be non-exempt). Accordingly, if any provision of the Plan or any
Award Agreement does not comply with the requirements of Rule 16b-3 or such
other exemption as then applicable to any such transaction, such provision shall
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.

 

Section 4.              Units.

 

(a)           Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that are reserved and available
for issuance with respect to Awards under the Plan is equal to the number
determined by dividing $100,000,000 by the initial public offering price per
Unit, rounded down to the nearest whole Unit (or       Units).  If any Award is
forfeited, cancelled, exercised, settled in cash, or otherwise terminates or
expires without the actual delivery of Units pursuant to such Award (the grant
of Restricted Units is not considered an actual delivery of Units for this

 

5

--------------------------------------------------------------------------------


 

purpose), the Units subject to such Award shall again be available for Awards
under the Plan.  Units withheld from an Award or surrendered by a Participant to
satisfy the Partnership’s or an Affiliate’s tax withholding obligations
(including the withholding of Units with respect to Restricted Units) or to
satisfy the payment of any exercise price with respect to the Award shall not be
available for future Awards under the Plan.  There shall not be any limitation
on the number of Awards that may be granted and paid solely in cash.  No Award
may be granted if the number of Units to be delivered in connection with such
Award exceeds the number of Units remaining available under this Plan minus the
number of Units issuable in settlement of or relating to then-outstanding
Awards.

 

(b)           Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

 

(c)           Anti-dilution Adjustments.  Notwithstanding anything contained in
Section 7, with respect to any “equity restructuring” event that could result in
an additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of FASB Accounting Standards Codification, Topic 718
if adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event.  With respect to any other similar event that would not result in an
accounting charge under FASB Accounting Standards Codification, Topic 718 if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards in such
manner as it deems appropriate with respect to such other event.  In the event
the Committee makes any adjustment pursuant to the foregoing provisions of this
Section 4(c), the Committee shall make a corresponding and proportionate
adjustment with respect to the maximum number of Units that may be delivered
with respect to Awards under the Plan as provided in Section 4(a) and the kind
of Units or other securities available for grant under the Plan.

 

(d)           Additional Issuances.  Except as hereinbefore expressly provided,
the issuance by the General Partner or the Partnership of Units for cash,
property, labor or services, upon direct sale, or upon the conversion of Units
or obligations of the General Partner or the Partnership convertible into such
Units, and in any case whether or not for fair value, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of Units
subject to Awards theretofore granted pursuant to the Plan.

 

Section 5.              Eligibility.  Any Employee, Consultant or Director shall
be eligible to be designated a Participant and receive an Award under the Plan. 
If the Units issuable pursuant to an Award are intended to be registered with
the SEC on Form S-8, then only Employees, Consultants, and Directors of the
Partnership or a parent or subsidiary of the Partnership (within the meaning of
General Instruction A.1(a) to Form S-8) will be eligible to receive such an
Award.

 

Section 6.              Awards.

 

(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 7(a)), such additional terms and conditions, not inconsistent with the

 

6

--------------------------------------------------------------------------------


 

provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant, or termination of the Participant’s service relationship with the
General Partner, the Partnership, or their Affiliates, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan;
provided, however, that the Committee shall not have any discretion to
accelerate the terms of payment of any Award that provides for a deferral of
compensation under Section 409A of the Code and the 409A Regulations if such
acceleration would subject a Participant to additional taxes under Section 409A
of the Code and the 409A Regulations

 

(b)           Options.  The Committee may grant Options that are intended to
comply with Section 1.409A-l(b)(5)(i)(A) of the 409A Regulations only to
Employees, Consultants or Directors performing services on the date of grant for
the Partnership or a corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, starting
with the Partnership and ending with the corporation or other entity for which
the Employee, Consultant or Director performs services.  For purposes of this
Section 6(b), “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in Section
1.414(c)-2(b)(2)(ii) of the 409A Regulations) of at least 50% of such trust or
estate.  The Committee may grant Options that are otherwise exempt from or
compliant with Section 409A of the Code to any eligible Employee, Consultant or
Director.  The Committee shall have the authority to determine the number of
Units to be covered by each Option, the purchase price therefore and the
Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i)            Exercise Price.  The exercise price per Unit purchasable under an
Option that does not provide for the deferral of compensation under the 409A
Regulations shall be determined by the Committee at the time the Option is
granted but, except with respect to Substitute Awards, may not be less than the
Fair Market Value of a Unit as of the date of grant of the Option.  For purposes
of this Section 6(b)(i), the Fair Market Value of a Unit shall be determined as
of the date of grant.  The exercise price per Unit purchasable under an Option
that does not provide for the deferral of compensation by reason of satisfying
the short-term deferral rule set forth in the 409A Regulations or that is
compliant with Section 409A of the Code shall be determined by the Committee at
the time the Option is granted.

 

(ii)           Time and Method of Exercise.  The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option grant, which
may include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner,
or any combination of the above methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.

 

7

--------------------------------------------------------------------------------


 

(iii)          Forfeitures.  Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment or service to
the General Partner and its Affiliates or membership on the Board or the board
of directors of an Affiliate, whichever is applicable, for any reason during the
applicable Restricted Period, all unvested Options shall be forfeited by the
Participant.  The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Options; provided that the
waiver contemplated under this Section 6(b)(iii) shall be effective only to the
extent that such waiver will not cause the Participant’s Options that are
designed to satisfy Section 409A of the Code to fail to satisfy such Section.

 

(c)           Unit Appreciation Rights.  The Committee may grant Unit
Appreciation Rights that are intended to comply with
Section 1.409A-l(b)(5)(i)(B) of the 409A Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or other entity for which the
Employee, Consultant or Director performs services.  For purposes of this
Section 6(c), “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the 409A Regulations) of at least 50% of such
trust or estate.  The Committee may grant Unit Appreciation Rights that are
otherwise exempt from or compliant with Section 409A of the Code to any eligible
Employee, Consultant or Director.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether Units or cash shall be delivered upon exercise, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Rights, including the following terms and conditions and such
additional terms and conditions as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i)            Exercise Price.  The exercise price per Unit Appreciation Right
that does not provide for the deferral of compensation under the 409A
Regulations shall be determined by the Committee at the time the Unit
Appreciation Right is granted but, except with respect to Substitute Awards, may
not be less than the Fair Market Value of a Unit as of the date of grant of the
Unit Appreciation Right.  For purposes of this Section 6(c)(i), the Fair Market
Value of a Unit shall be determined as of the date of grant.  The exercise price
per Unit Appreciation Right that does not provide for the deferral of
compensation by reason of satisfying the short-term deferral rule set forth in
the 409A Regulations or that is compliant with Section 409A of the Code shall be
determined by the Committee at the time the Unit Appreciation Right is granted.

 

(ii)           Time of Exercise.  The Committee shall determine the Restricted
Period and the time or times at which a Unit Appreciation Right may be exercised
in whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals or other events.

 

(iii)          Forfeitures.  Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment with or service
to the General Partner, the Partnership and their Affiliates or membership on
the Board or the board of directors

 

8

--------------------------------------------------------------------------------


 

of an Affiliate, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Unit Appreciation Rights awarded to the
Participant shall be automatically forfeited on such termination.  The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Unit Appreciation Rights.

 

(d)           Restricted Units and Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

 

(i)            UDRs.  To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may provide that the distributions made
by the Partnership with respect to the Restricted Units shall be subject to the
same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the UDR being paid or forfeited at
the same time, as the case may be.  In addition, the Committee may provide that
such distributions be used to acquire additional Restricted Units for the
Participant. Such additional Restricted Units may be subject to such vesting and
other terms as the Committee may prescribe. Absent such a restriction on the
UDRs in the Award Agreement, UDRs shall be paid to the holder of the Restricted
Unit without restriction at the same time as cash distributions are paid by the
Partnership to its unitholders.  Notwithstanding the foregoing, UDRs shall only
be paid in a manner that is either exempt from or in compliance with
Section 409A of the Code.

 

(ii)           Forfeitures.  Except as otherwise provided in the terms of the
applicable Award Agreement, upon termination of a Participant’s employment with
or services to the General Partner and its Affiliates or membership on the Board
or the board of directors of an Affiliate, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding, unvested
Restricted Units and Phantom Units awarded to the Participant shall be
automatically forfeited on such termination.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units; provided that the waiver
contemplated under this Section 6(d)(ii) shall be effective only to the extent
that such waiver will not cause the Participant’s Restricted Units and/or
Phantom Units that are designed to satisfy Section 409A of the Code to fail to
satisfy such Section.

 

(iii)          Lapse of Restrictions.

 

(A)          Phantom Units.  No later than the 15th calendar day following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to settlement of such Phantom Unit and shall
receive one Unit or an amount in cash equal to the Fair Market Value of a Unit
(for purposes of this Section 6(f)(iii), as calculated on the last day of the
Restricted Period), as determined by the Committee in its discretion.

 

(B)          Restricted Units.  Upon the vesting of each Restricted Unit,
subject to satisfying the tax withholding obligations of Section 8(b), the
Participant shall be entitled to have the restrictions removed from his or her
Award so that the Participant then holds an unrestricted Unit.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Unit Awards.  The Committee shall have the
authority to grant a Unit Award under the Plan to any Employee, Consultant or
Director in a number determined by the Committee in its discretion, as a bonus
or additional compensation or in lieu of cash compensation the individual is
otherwise entitled to receive, in such amounts as the Committee determines to be
appropriate.

 

(f)                                   Other Unit Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of this Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Partnership.  The Committee
shall determine the terms and conditions of such Awards.  Units delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(f) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Units,
other Awards, or other property, as the Committee shall determine.  Cash awards,
as an element of or supplement to, or independent of any other Award under this
Plan, may also be granted pursuant to this Section 6(f).

 

(g)                                  DERs.  To the extent provided by the
Committee, in its discretion, an Award (other than a Restricted Unit or Unit
Award) may include a tandem DER grant, which may provide that such DERs shall be
paid directly to the Participant, be reinvested into additional Awards, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion.  Absent a contrary provision in the Award
Agreement, DERs shall be paid to the Participant without restriction at the same
time as ordinary cash distributions are paid by the Partnership to its
unitholders.  Notwithstanding the foregoing, DERs shall only be paid in a manner
that is either exempt from or in compliance with Section 409A of the Code.

 

(h)                                 Substitute Awards.  Awards may be granted
under the Plan in substitution for similar awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Partnership or an Affiliate of another entity or the assets
of another entity.  Such Substitute Awards that are Options or Unit Appreciation
Rights may have exercise prices less than the Fair Market Value of a Unit on the
date of the substitution if such substitution complies with Section 409A of the
Code and the 409A Regulations and other applicable laws and exchange rules.

 

(i)                                     Performance Awards.  The right of a
Participant to receive a grant, and the right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. 
The Committee may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions.

 

(i)                                     Performance Goals Generally.  The
performance goals for such Performance Awards shall consist of one or more
business criteria or individual performance criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 6(i).  The Committee may determine that

 

10

--------------------------------------------------------------------------------


 

such Performance Awards shall be granted, exercised, and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards.  The Committee shall establish any such performance
conditions and goals based on one or more business criteria for the General
Partner and/or the Partnership, on a consolidated basis, and/or for specified
Affiliates or business or geographical units of the Partnership, as determined
by the Committee in its discretion, which may include (but are not limited to)
one or more of the following: (A) earnings per Unit, (B) increase in revenues,
(C) increase in cash flow, (D) increase in cash flow from operations,
(E) increase in cash flow return, (F) return on net assets, (G) return on
assets, (H) return on investment, (I) return on capital, (J) return on equity,
(K) economic value added, (L) operating margin, (M) contribution margin, (N) net
income, (O) net income per Unit, (P) pretax earnings, (Q) pretax earnings before
interest, depreciation and amortization, (R) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items, (S) total unitholder return, (T) debt reduction, (U) market
share, (V) change in the Fair Market Value of the Units, (W) operating income,
and (X) any of the above goals determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

 

(ii)                                  Performance Periods.  Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to ten years, as specified by the Committee. 
Performance goals shall be established by the Committtee not later than 90 days
after the beginning of any performance period applicable to such Performance
Awards.

 

(iii)                               Settlement.  At the end of each performance
period, the Committee shall determine the amount, if any, of the amount of the
potential Performance Award otherwise payable to each Participant and such
amount shall be paid to the Participant no later than March 15 of the year
following the year that included the last day of the performance period. 
Settlement of such Performance Awards shall be in cash, Units, other Awards or
other property, in the discretion of the Committee.  The Committee may, in its
discretion, reduce or increase the amount of a settlement otherwise to be made
in connection with such Performance Awards. The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.

 

(j)                                    Certain Provisions Applicable to Awards.

 

(i)                                     Stand-Alone, Additional, Tandem and
Substitute Awards.  Awards may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution for any other
Award granted under the Plan or any award granted under any other plan of the
Partnership or any Affiliate.  Awards granted in addition to, in substitution
for, or in tandem with other Awards or awards granted under any other plan of
the Partnership or any Affiliate may be granted either at the same time as or at
a different time from the grant of such other Awards or awards. If an Award is
granted in substitution or exchange for another Award, the Committee shall
require the surrender of such other Award in consideration for the grant of the
new Award. Awards under the Plan may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the General
Partner, the Partnership, or any Affiliate, in which the value of Units subject
to the Award is equivalent in value to the cash compensation, or

 

11

--------------------------------------------------------------------------------


 

in which the exercise price, grant price, or purchase price of the Award in the
nature of a right that may be exercised is equal to the Fair Market Value of the
underlying Units minus the value of the cash compensation surrendered. Awards
granted pursuant to the preceding sentence shall be designed, awarded and
settled in a manner that does not result in additional taxes under Section 409A
of the Code and the 409A Regulations.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                               Except as provided in
Section 6(j)(ii)(C) below, each Option and Unit Appreciation Right shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
Person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

 

(B)                               Except as provided in
Section 6(j)(ii)(C) below, no Award and no right under any such Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the General Partner, the Partnership or any Affiliate.

 

(C)                               To the extent specifically provided by the
Committee with respect to an Option or Unit Appreciation Right, an Option or
Unit Appreciation Right may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.

 

(iii)                               Term of Awards.  The term of each Award
shall be for such period as may be determined by the Committee.

 

(iv)                              Form and Timing of Payment under Awards;
Deferrals. Subject to the terms of the Plan and any applicable Award agreement,
payments to be made by the General Partner, the Partnership, or any Affiliate
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine, including without
limitation cash, Units, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis; provided,
however, that any such deferred payment will be set forth in the agreement
evidencing such Award and/or otherwise made in a manner that will not result in
additional taxes under Section 409A of the Code and the 409A Regulations. 
Except as otherwise provided herein, the settlement of any Award may be
accelerated, and cash paid in lieu of Units in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (in addition to a Change of Control).  Installment or deferred payments
may be required by the Committee (subject to Section 7(a) of the Plan, including
the consent provisions thereof in the case of any deferral of an outstanding
Award not provided for in the original Award Agreement) or permitted at the
election of the Participant on terms and conditions established by the Committee
and in compliance with Section 409A of the Code and the 409A Regulations. 
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of DERs or other amounts in respect of installment or
deferred payments denominated in Units.  This Plan shall not constitute an
“employee benefit plan” for purposes of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

 

12

--------------------------------------------------------------------------------


 

(v)                                 Issuance of Units.  The Units or other
securities of the Partnership delivered pursuant to an Award may be evidenced in
any manner deemed appropriate by the Committee in its sole discretion,
including, but not limited to, in the form of a certificate issued in the name
of the Participant or by book entry, electronic or otherwise and shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the SEC, any stock exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates to make
appropriate reference to such restrictions.

 

(vi)                              Consideration for Grants.  Awards may be
granted for such consideration, including services, as the Committee shall
determine.

 

(vii)                           Exemptions from Section 16(b) Liability.  It is
the intent of the General Partner that the grant of any Awards to or other
transaction by a Participant who is subject to Section 16 of the Exchange Act
shall be exempt from such Section pursuant to an applicable exemption (except
for transactions acknowledged in writing to be non-exempt by such Participant). 
Accordingly, if any provision of this Plan or any Award Agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b) of the Exchange Act.

 

(viii)                        Delivery of Units or other Securities and Payment
by Participant of Consideration.  Notwithstanding anything in the Plan or any
Award Agreement to the contrary, delivery of Units pursuant to the exercise,
vesting and/or settlement of an Award may be deferred for any period during
which, in the good faith determination of the Committee, the General Partner is
not reasonably able to obtain Units to deliver pursuant to such Award without
violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange.  No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the General Partner.

 

(ix)                              Additional Agreements.  Each Employee,
Consultant or Director to whom an Award is granted under this Plan may be
required to agree in writing, as a condition to the grant of such Award or
otherwise, to subject an Award that is exercised or settled following such
Person’s termination of services with the General Partner, the Partnership or
their Affiliates to a general release of claims and/or a noncompetition
agreement in favor of the General Partner, the Partnership, and their
Affiliates, with the terms and conditions of such agreement(s) to be determined
in good faith by the Committee.

 

(x)                                 Termination of Employment.  Except as
provided herein, the treatment of an Award upon a termination of employment or
any other service relationship by and between a Participant and the General
Partner, the Partnership, or any Affiliate shall be specified in the Award
Agreement controlling such Award.

 

Section 7.                                          Amendment and Termination. 
Except to the extent prohibited by applicable law:

 

13

--------------------------------------------------------------------------------


 

(a)                                 Amendments to the Plan and Awards.  Except
as required by applicable law or the rules of the principal securities exchange,
if any, on which the Units are traded, the Board or the Committee may amend,
alter, suspend, discontinue, or terminate the Plan in any manner, including
increasing the number of Units available for Awards under the Plan, without the
consent of any partner, Participant, other holder or beneficiary of an Award, or
any other Person.  Notwithstanding the foregoing, the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided that no change, other than pursuant to Section 7(b), 7(c),
7(d), 7(e), or 7(g) below, in any Award shall materially reduce the rights or
benefits of a Participant with respect to an Award without the consent of such
Participant.

 

(b)                                 Subdivision or Consolidation of Units.  The
terms of an Award and the number of Units authorized pursuant to Section 4 for
issuance under the Plan shall be subject to adjustment from time to time, in
accordance with the following provisions:

 

(i)                                     If at any time, or from time to time,
the Partnership shall subdivide as a whole (by reclassification, by a Unit
split, by the issuance of a distribution on Units payable in Units, or
otherwise) or in the event the Partnership distributes an extraordinary cash
dividend the number of Units then outstanding into a greater number of Units,
then, as appropriate, (A) the maximum number of Units available for the Plan or
in connection with Awards as provided in Sections 4 shall be increased
proportionately, and the kind of other securities available for the Plan shall
be appropriately adjusted, (B) the number of Units (or other kind of securities)
that may be acquired under any then outstanding Award shall be increased
proportionately, and (C) the price (including the exercise price) for each Unit
(or other kind of securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions.

 

(ii)                                  If at any time, or from time to time, the
Partnership shall consolidate as a whole (by reclassification, by reverse Unit
split, or otherwise) the number of Units then outstanding into a lesser number
of Units, (A) the maximum number of Units for the Plan or available in
connection with Awards as provided in Sections 4 shall be decreased
proportionately, and the kind of other securities available for the Plan shall
be appropriately adjusted, (B) the number of Units (or other kind of securities)
that may be acquired under any then outstanding Award shall be decreased
proportionately, and (C) the price (including the exercise price) for each Unit
(or other kind of securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

 

(iii)                               Whenever the number of Units subject to
outstanding Awards and the price for each Unit subject to outstanding Awards are
required to be adjusted as provided in this Section 7(b), the Committee shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of Units,
other securities, cash, or property purchasable subject to each Award after
giving effect to the adjustments.  The Committee shall promptly provide each
affected Participant with such notice.

 

(iv)                              Adjustments under Sections 7(b)(i) and
(ii) shall be made by the Committee, and its determination as to what
adjustments shall be made and the extent thereof shall be final, binding, and
conclusive.  No fractional interest shall be issued under the Plan on account of
any such adjustments.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Recapitalizations.  If the Partnership
recapitalizes, reclassifies its equity securities, or otherwise changes its
capital structure (a “recapitalization”) without a Change of Control, the number
and class of Units covered by an Award theretofore granted shall be adjusted so
that such Award shall thereafter cover the number and class of Units and
securities to which the holder would have been entitled pursuant to the terms of
the recapitalization if, immediately prior to the recapitalization, the holder
had been the holder of record of the number of Units then covered by such Award
and the Unit limitations provided in Section 4 shall be adjusted in a manner
consistent with the recapitalization.

 

(d)                                 Additional Issuances.  Except as expressly
provided herein, the issuance by the Partnership of units of any class or
securities convertible into units of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of units or obligations of the Partnership
convertible into such units or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Units subject to Awards theretofore granted
or the purchase price per Unit, if applicable.

 

(e)                                  Change of Control.  Notwithstanding any
other provisions of the Plan or any Award Agreement to the contrary, upon a
Change of Control the Committee, acting in its sole discretion without the
consent or approval of any holder, may affect one or more of the following
alternatives, which may vary among individual holders and which may vary among
Awards: (i) remove any applicable forfeiture restrictions on any Award;
(ii) accelerate the time of exercisability or the time at which the Restricted
Period shall lapse to a specific date, before or after such Change of Control,
specified by the Committee; (iii)  require the mandatory surrender to the
General Partner or the Partnership by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then subject to a Restricted Period or other restrictions pursuant to the Plan)
as of a date, before or after such Change of Control, specified by the
Committee, in which event the Committee shall thereupon cancel such Awards and
pay to each holder an amount of cash per Unit equal to the amount calculated in
Section 7(f) (the “Change of Control Price”) less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or a Unit Appreciation Right exceeds the Change of Control
Price, no consideration will be paid with respect to that Award; (iv) cancel
Awards that remain subject to a Restricted Period as of the date of a Change of
Control without payment of any consideration to the Participant for such Awards;
or (v) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change of Control (including, but not limited to,
the substitution of Awards for new awards); provided, however, that the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding.

 

(f)                                   Change of Control Price.  The “Change of
Control Price” shall equal the amount determined in clause (i), (ii), (iii),
(iv) or (v), whichever is applicable, as follows:  (i) the per Unit price
offered to Unit holders in any merger or consolidation, (ii) the per Unit value
of the Units immediately before the Change of Control without regard to assets
sold in the Change of Control and assuming the General Partner or the
Partnership, as applicable, has received the consideration paid for the assets
in the case of a sale of the assets, (iii) the amount distributed per Unit in a
dissolution transaction, (iv) the price per Unit offered to Unit holders in any
tender offer or exchange offer whereby a Change of Control takes place, or
(v) if such Change of Control occurs other than pursuant to a transaction
described in clauses (i), (ii), (iii), or (iv) of this Section 7(f), the Fair
Market Value per Unit of the Units that may otherwise be obtained with respect
to such Awards or to which such Awards track, as determined by the Committee as
of the date determined by the Committee to be the date of cancellation and
surrender of such Awards.  In the event that the consideration offered to
unitholders of the Partnership in any transaction described in

 

15

--------------------------------------------------------------------------------


 

this Section 7(f) or Section 7(e) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash.

 

(g)                                  Impact of Corporate Events on Awards
Generally.  In the event of changes in the outstanding Units by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in capitalization occurring after the date of the grant
of any Award and not otherwise provided for by this Section 7, any outstanding
Awards and any Award Agreements evidencing such Awards shall be subject to
adjustment by the Committee at its discretion, which adjustment may, in the
Committee’s discretion, be described in the Award Agreement and may include, but
not be limited to, adjustments as to the number and price of Units or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, or the cash settlement of
such Awards in exchange for the cancellation thereof.  In the event of any such
change in the outstanding Units, the aggregate number of Units available under
this Plan may be appropriately adjusted by the Committee, whose determination
shall be conclusive.

 

Section 8.                                          General Provisions.

 

(a)                                 No Rights to Award.  No Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants.  The terms and conditions of Awards
need not be the same with respect to each recipient.

 

(b)                                 Tax Withholding.  Unless other arrangements
have been made that are acceptable to the General Partner or an Affiliate, the
Partnership or Affiliate is authorized to deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant or settlement of an Award, its exercise, the lapse of restrictions
thereon, or any other payment or transfer under an Award or under the Plan and
to take such other action as may be necessary in the opinion of the General
Partner or Affiliate to satisfy its withholding obligations for the payment of
such taxes.  Notwithstanding the foregoing, with respect to any Participant who
is subject to Rule 16b-3, such tax withholding automatically shall be effected
by the General Partner either by (i) “netting” or withholding Units otherwise
deliverable to the Participant on the vesting or payment of such Award, or
(ii) requiring the Participant to pay an amount equal to the applicable taxes
payable in cash.

 

(c)                                  No Right to Employment or Services.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the General Partner or any Affiliate, to continue
providing consulting services, or to remain on the Board, as applicable. 
Furthermore, the General Partner or an Affiliate may at any time dismiss a
Participant from employment or his or her service relationship free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, any Award Agreement or other agreement.

 

(d)                                 Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflicts of laws principles.

 

(e)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision

 

16

--------------------------------------------------------------------------------


 

shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.
If any of the terms or provisions of the Plan or any Award Agreement conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
Participants who are subject to Section 16(b) of the Exchange Act), then those
conflicting terms or provisions shall be deemed inoperative to the extent they
so conflict with the requirements of Rule 16b-3 (unless the Board or the
Committee, as appropriate, has expressly determined that the Plan or such Award
should not comply with Rule 16b-3).

 

(f)                                   Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the General
Partner by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary.

 

(g)                                  No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the General Partner or any
Affiliate and a Participant or any other Person.  To the extent that any Person
acquires a right to receive payments from the General Partner or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the General Partner or such Affiliate.

 

(h)                                 No Fractional Units.  No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine in its sole discretion whether cash, other securities,
or other property shall be paid or transferred in lieu of any fractional Units
or whether such fractional Units or any rights thereto shall be canceled,
terminated, or otherwise eliminated with or without consideration.

 

(i)                                     Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(j)                                    Facility of Payment.  Any amounts payable
hereunder to any individual under legal disability or who, in the judgment of
the Committee, is unable to manage properly his financial affairs, may be paid
to the legal representative of such individual, or may be applied for the
benefit of such individual in any manner that the Committee may select, and the
General Partner shall be relieved of any further liability for payment of such
amounts.

 

(k)                                 Allocation of Costs.  Nothing herein shall
be deemed to override, amend, or modify any cost sharing arrangement, omnibus
agreement, or other arrangement between the General Partner, the Partnership,
and any Affiliate regarding the sharing of costs between those entities.

 

(l)                                     Gender and Number.  Words in the
masculine gender shall include the feminine gender, the plural shall include the
singular and the singular shall include the plural.

 

(m)                             Compliance with Section 409A.  Nothing in the
Plan or any Award Agreement shall operate or be construed to cause the Plan or
an Award to fail to comply with the requirements of Section 409A of the Code.
The applicable provisions of Section 409A of the Code and the 409A

 

17

--------------------------------------------------------------------------------


 

Regulations are hereby incorporated by reference and shall control over any Plan
or Award Agreement provision in conflict therewith.  All 409A Awards shall be
designed to comply with Section 409A of the Code.

 

(n)                                 Specified Employee under Section 409A of the
Code.  Subject to any other restrictions or limitations contained herein, in the
event that a “specified employee” (as defined under Section 409A of the Code and
the Treasury Regulations thereunder) becomes entitled to a payment under an
Award which is a 409A Award on account of a “separation from service” (as
defined under Section 409A of the Code and the Treasury Regulations thereunder),
to the extent required by the Code, such payment shall not occur until the date
that is six months plus one day from the date of such separation from service. 
Any amount that is otherwise payable within the six month period described
herein will be aggregated and paid in a lump sum without interest.

 

(o)                                 No Guarantee of Tax Consequences.  None of
the Board, the Committee, the Partnership nor the General Partner makes any
commitment or guarantee that any federal, state or local tax treatment will (or
will not) apply or be available to any Participant.

 

Section 9.                                          Term of the Plan.  The Plan
shall be effective on the date on which it is adopted by the Board and shall
continue until the earliest of (i) the date terminated by the Board, (ii) all
Units available under the Plan have been delivered to Participants, or (iii) the
10th anniversary of the date the Plan is adopted by the Board.  However, any
Award granted prior to such termination, and the authority of the Board or
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

 

18

--------------------------------------------------------------------------------